Citation Nr: 0003780	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-34 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1950 to February 
1954, and from May 1954 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico.


FINDING OF FACT

The veteran's hearing loss is currently manifested by pure 
tone average thresholds at 1,000, 2,000, 3,000 and 4,000 
Hertz of 42 decibels in the right ear and 25 decibels in the 
left ear, and by a speech recognition ability of 94 percent 
in each ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1997); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the 

record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the Schedule.  Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (1999).  As described by the Court, 
the assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86 (1999).

Factual Background

In a decision dated in September 1973, the RO established 
service connection and assigned a zero percent evaluation for 
bilateral hearing, effective July 1, 1973.  That evaluation 
has remained in effect to date.  

In June 1997, the RO received the veteran's claim for an 
increased evaluation.

At the time of a VA rating examination conducted in September 
1997, audiologic evaluation revealed pure tone thresholds, in 
decibels, as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
25
20
65
60
LEFT
15
15
35
35

The average puretone threshold at the above frequencies was 
noted to be 42 decibels in the right ear and 25 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent bilaterally.  The impression was 
bilateral, mild, low-frequency conductive loss and bilateral 
sensorineural high frequency hearing loss.  The examiner 
noted that the veteran's hearing loss remained stable.

In December 1997, the veteran was given a hearing aid 
audiologic evaluation, which revealed pure tone thresholds, 
in decibels, as follows:

EAR
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
25
20
65
60
LEFT
15
15
35
35

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  Hearing aids were authorized.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Where a claim is well grounded, VA has a duty to 
assist the veteran, to include by scheduling contemporary 
examination.  In this case the veteran was examined by VA in 
September 1997 in connection with the instant appeal.  His 
representative argues that several years have passed and that 
it is likely the veteran's hearing acuity has decreased.  The 
representative therefore requests that the case be remanded 
for another examination.  The Court has, however, recently 
held that the veteran must come forward with at least some 
evidence that there has in fact been a material change in his 
or her disability when that veteran seeks a rating increase.  
A bald, unsubstantiated claim for an increase in disability 
rating is not evidence of a material change in that 
disability and is insufficient to trigger the agency's 
responsibility to request a reexamination.  Glover v. West, 
No. 99-7015 (Fed. Cir. Aug. 2, 1999).  In this instance, the 
only other material evidence since the September 1997 VA 
examination is a November 1997 report of VA evaluation that 
includes audiometric results that are identical to those 
shown in September 1997.  Moreover, the September 1997 
examiner termed the veteran's hearing loss "stable."  As 
such, the Board finds no material evidence of any change in 
the veteran's disability status to justify further 
examination.  Thus, no additional development is required in 
order to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Parenthetically, the Board notes that the veteran is free to 
reapply for an increase based on evidence of a material 
change in his hearing acuity.  As regulations provide that 
increased ratings are awarded as of the date of receipt of 
claim or the date entitlement arose, whichever is later; or 
the date an increase was factually ascertainable if a claim 
is received within one year from such date (otherwise date of 
receipt of claim), the veteran is not prejudiced by the 
decision herein below. 
See 38 C.F.R. § 3.400(o) (1999), 

The veteran contends that, inasmuch as he must wear hearing 
aids, a higher rating is warranted.  However, when hearing is 
tested for rating purposes, as the veteran's was in September 
1997, it is tested without any hearing aids.  Thus, the 
disability rating assigned is for the degree of hearing loss 
present before any improvement from hearing aids.  There is 
no provision for assigning a percentage rating based merely 
on the use of hearing aids.  The report of the September 1997 
rating examination shows pure tone average thresholds of 
42 decibels in the right ear and 25 decibels in the left ear 
at 1,000, 2,000, 3,000 and 4,000 Hertz, and a speech 
recognition ability of 94 percent bilaterally.  Such 
represents a Level I hearing loss in each ear.  When the left 
and right ears are combined, the veteran's hearing loss 
warrants no more than a zero percent evaluation under 
38 C.F.R. § 4.87, Diagnostic Code 6100.  The results of 
testing in December 1997, when the veteran was given a 
hearing aid evaluation, are identical.  The Board is not free 
to ignore regulations that provide for evaluation of hearing 
loss based on numeric designation.  See Lendenmann v. 
Principi, 3 Vet. App. 345.  Accordingly, no increase is 
warranted.

Effective June 10, 1999, regulations applicable to hearing 
loss were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, the numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used.  Thus, the Board finds that there 
is no prejudice to the veteran with regard to the above 
determination.  See Bernard v Brown, 4 Vet. App. 384 (1993).

An increased rating, therefore, is not warranted at this 
time.  The preponderance of the probative evidence in this 
case clearly is against the claim so application of the 
provisions of 38 U.S.C.A. § 5107(b) is not warranted.  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

